DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 3-6, 8, 12, 16, 19objected to because of the following informalities:  
Claim 1: On line 6, both recitations of “the housing” should recite “the pusher housing” to coincide with previous recitations of the element.
Claim 1: On line 14, “a carpule” should recite “the medication-containing carpule” to coincide with the recitation of the element in line 3 of claim 1.
Claims 3-5: the preambles of claims 3-5 should recite “the plunging unit” to coincide with the preamble of claim 1. 
Claim 6: On line 1, “a plunging unit” should recite “the plunging unit” since it is referring the plunging unit introduced in claim 1.
Claim 6: On lines 1-2, “one or more housing units” should recite “one or more carpule housing units” to coincide with the recitation in claim 1.
Claim 6: On line 2 “the housing units” should recite “the carpule housing units” to coincide with the recitation in claim 1.
Claim 6: On line 10, “a needle” should recite “the needle” since this element is already introduced on line 9 of claim 6.
Claim 8: On line 2 “the housing unit” should recite “the carpule housing unit” to coincide with the recitation in claim 1.
Claim 12: On line 1, “sheath” is missing an article and should recite “the sheath”.
Claim 16: On line 1, “sheath” is missing an article and should recite “the sheath”.
Claim 19: On line 9, “a needle” should recite “the needle” since this element is already introduced on line 8 of claim 19.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-20 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “a carpule housing unit” in line 2. It is unclear if this is the same or different carpule housing unit than the one recited in line 8 of claim 1. For the sake of examination, the limitation will be interpreted as “the carpule housing unit”.
Claim 6 recites “optionally, a sheath” in line 7. The term "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the sake of examination, the claim will be interpreted as requiring the limitations after the term “optionally”.
Claim 7 is depends from claim 5. It is unclear how claim 7 can depend from claim 5 since claim 7 is referencing “the kit” which is not introduced until claim 6. For the sake of examination, claim 7 will be interpreted as depending from claim 6.
of the needle-mounting means”.
Claim 12 recites the limitation “its first extended positon” in line 2. It is unclear what element “its” is directed to and if this is the same “first extended positon” that the one introduced in claim 6. For the sake of examination, the limitation will be interpreted as reciting “the first extended positon”.
Claim 14 recites the limitation “wherein the front end of the barrel incorporates a groove with a ridge on either side” in lines 1-2. It is unclear if this groove and ridge are a part of the position retaining means recited in claim 12 and 13 or elements separate from the position retaining means. For the sake of examination, the limitation will be interpreted as reciting “wherein the position retaining means located on the front end of the barrel comprises a groove with a ridge on either side”.
Claim 15 recites the limitation “a retracted positon” in lines 2-3. It is unclear if this is the same or different “retracted position” than the one recited in claim 6. For the sake of examination, the limitation will be interpreted as reciting “the second retracted positon”
Claim 19 recites “optionally, a sheath” in line 6. The term "optionally" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the sake of examination, the claim will be interpreted as requiring the limitations after the term “optionally”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritsky (US 3583399).
Regarding claim 1, Ritsky discloses a plunging unit for a syringe comprising: (i) a plunger (37, 38, 39, Fig 2) comprising a plunger head (38, Fig 2) connected to a thumb rest (39, Fig 2) by a shaft (37, Fig 2), wherein the plunger head is adapted to engage the back end of a medication-containing carpule (10, Fig 1) (Col 3, lines 3-5); (ii) a pusher housing (29, 30, Fig 2) comprising a finger rest (31, Fig 2) and an internal channel (inner volume of 30 that encloses part of the bushing 32, Fig 2) connecting a plunger-receiving end (end of housing comprising flange 31, Fig 2) of the housing to a barrel-receiving end (end of housing connected to fitting 27, Fig 2) of the housing, wherein the plunger-receiving end is adapted to receive the plunger head into the channel (Col 3, lines 10-12) and the barrel-receiving end is adapted to engage a barrel of a carpule housing unit (Col 2, lines 61-64); and (iii) an aspirator comprising an actuator (34, Fig 2) connected to a spring-loaded piston (32, Fig 2) that is situated within the pusher housing (See Fig 2), wherein the actuator is adjacent to the plunger-receiving end of the pusher housing such that the shaft of the plunger is moveable through the actuator and the spring-loaded piston (Col 2, lines 71-72; Col 3, lines 24-31), the actuator being moveable between a resting position and an activated position in which the actuator is pushed downwardly against the bias of the spring-loaded piston to engage with and push a carpule forward within the carpule housing unit (Col 3, lines 35-37; Also see Col 4, Claim 3).

Regarding claim 3, Ritsky discloses the actuator (34, Fig 2) is mounted onto the spring-loaded piston (32, Fig 2) (Col 2, lines 71-72).
Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ritsky (US 3583399). *alternate interpretation to reject claim 4*
Regarding claim 1, Ritsky discloses a plunging unit for a syringe comprising: (i) a plunger (37, 38, 39, Fig 2) comprising a plunger head (38, Fig 2) connected to a thumb rest (39, Fig 2) by a shaft (37, Fig 2), wherein the plunger head is adapted to engage the back end of a medication-containing carpule (10, Fig 1) (Col 3, lines 3-5); (ii) a pusher housing (29,30, Fig 2) comprising a finger rest (31, Fig 2) and an internal channel (inner volume of 30 that encloses part of the bushing 32, Fig 2) connecting a plunger-receiving end (end of housing comprising flange 31, Fig 2) of the housing to a barrel-receiving end (end of housing connected to fitting 27, Fig 2) of the housing, wherein the plunger-receiving end is adapted to receive the plunger head into the channel (Col 3, lines 10-12) and the barrel-receiving end is adapted to engage a barrel (17 and 27, Fig 2) of a carpule housing unit (16, Fig 2) (Col 2, lines 61-64); and (iii) an aspirator comprising an actuator (33, Fig 2) connected to a spring-loaded piston (32, Fig 2) that is situated within the pusher housing (See Fig 2), wherein the actuator is adjacent to the plunger-receiving end of the pusher housing such that the shaft of the plunger is moveable through the actuator and the spring-loaded piston (Col 2, lines 68-71; Col 3, lines 24-31), the actuator being moveable between a resting position and an activated position in which the actuator is pushed downwardly against the bias of the spring-loaded piston to engage with and push a carpule forward within the carpule housing unit (Col 3, lines 35-37; Also see Col 4, Claim 3).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-13, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ritsky (US 3583399) I view of McWethy (US 2002/0169421).
Regarding claim 5, Ritsky discloses all of the elements of the invention as discussed above, however, it is silent regarding the plunging unit being made of a non-disposable autoclavable material.
McWethy teaches the plunger unit (80, Fig 1) being made of a non-disposable autoclavable material (Para 0044, lines 10-18). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plunger unit disclosed by Schmidt to be made of non-disposable, 
Regarding claim 6, Ritsky discloses a kit comprising a plunging unit as defined in claim 1 (See rejection of claim 1 above), and one or more carpule housing units (16, Fig 2), wherein the carpule housing units comprise: i) a barrel (17 and 27, Fig 2) adapted to receive a carpule (10, Fig 2), said barrel having a front end (end of 17 comprising mounting 19, Fig 2) comprising a needle mounting means (21, Fig 2), and a rear end (end of 17 comprising fitting aperture) comprising an opening to receive a carpule (Col 3, lines 10-12) and attachment means (threading of 27, Fig 2) to releasably engage with the pusher housing of the plunging unit (threads can be screwed and unscrewed), however, Ritsky is silent regarding a sheath having a front end and a rear end, said sheath being slidably mounted onto the barrel, said sheath being moveable between a first extended position to cover a needle mounted on the barrel and a second retracted position which exposes a needle mounted on the barrel.
McWethy teaches a kit comprising a plunging unit (80, Fig 1), one or more housing units (40, Fig 1), and a sheath (20, Fig 1) having a front end and a rear end (See Fig 1), said sheath being slidably mounted onto the barrel (Para 0030), said sheath being moveable between a first extended position (Fig 5) to cover a needle mounted on the barrel and a second retracted position (Fig 4) which exposes a needle (65, Fig 4) mounted on the barrel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrel disclosed by Ritsky to further include a slidably mounted sheath as taught by McWethy in order to have a needle that can be shielded between successive needle injections to prevent inadvertent contact with the contaminated needle (Para 0002).
Regarding claim 7, the modified invention of Ritsky and McWethy discloses the attachment means (threading of 27, Fig 2- Ritsky) at the rear end of the barrel (17 and 27, Fig 2 -Ritsky), however it is silent regarding the attachment means is one or more angled apertures.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the threading attachment means on the pusher housing and barrel disclosed by Ritsky to instead have protrusions (85, Fig 1) and angled apertures attachment means as taught by McWethy in order to have be able to engage the plunger unit and barrel more quickly by only rotating the plunger unit 90 degrees instead of rotating it repeatedly as with threads (Para 0049).
Regarding claim 8, the modified invention of Ritsky and McWethy discloses attachment means (threading of 27 and 29, Fig 2- Ritsky) on the pusher housing and barrel, however, is silent regarding the pusher housing of the plunging unit comprises at least two protrusions adapted to engage the barrel of the housing unit, and the rear end of the barrel comprises corresponding angled apertures for each protrusion.
McWethy further teaches a plunging unit (80, Fig 1) and a carpule housing unit (40, Fig 1) comprising a barrel (cylindrical body of 40, Fig 1) wherein the pusher housing (82, Fig 1) of the plunging unit comprises at least two protrusions (85, Fig 1) adapted to engage the barrel of the housing unit, and the rear end of the barrel comprises corresponding angled apertures (65, 101, Fig 1) for each protrusion (Para 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the threading attachment means on the pusher housing and barrel disclosed by Ritsky and McWethy to instead have protrusions and angled apertures attachment means as taught by McWethy in order to have be able to engage the plunger unit and barrel more quickly by only rotating the plunger unit 90 degrees instead of rotating it repeatedly as with threads (Para 0049).

Regarding claim 10, the modified invention of Ritsky and McWethy discloses the channel (26, Fig 2 -Ritsky) forms a protrusion (22, Fig 2 -Ritsky) within the barrel to provide a space between the carpule (10, Fig 2 -Ritsky) and the front end of the barrel (See Fig 4 -Ritsky).
Regarding claim 11, the modified invention of Ritsky and McWethy discloses the rear end of the barrel (17 and 27, Fig 2 -Ritsky) comprises a flange (28, Fig 2 -Ritsky).
Regarding claim 12, the modified invention of Ritsky and McWethy discloses at least one of the barrel (17 and 27, Fig 2 -Ritsky) and sheath (20, Fig 1 –McWethy) incorporates position retaining means (24, 26, 50, and 51, Fig 3 -McWethy) that releasably retain the sheath in its first extended position or second retracted position (Para 0033 -McWethy).
Regarding claim 13, the modified invention of Ritsky and McWethy discloses the position retaining means (24, 26, 50, and 51, Fig 3 -McWethy) comprising a groove and ridge mechanism (Para 0033 -McWethy).
Regarding claim 16, the modified invention of Ritsky and McWethy discloses all of the elements of the invention as discussed above, however, it is silent regarding the barrel and/or sheath include means to prevent rotation of the sheath relative to the barrel.
McWethy further teaches the barrel (40, Fig 1) and/or sheath (20, Fig 1) include means (46 and 22, Fig 1) to prevent rotation of the sheath relative to the barrel (Para 0032).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrel and sheath as disclosed by Ritsky and McWethy to include means to prevent rotation of the sheath as taught by McWethy in order to have a device that can 
Regarding claim 17, the modified invention of Ritsky and McWethy discloses the barrel incorporates one or more ridges (46, Fig 1 -McWethy) along its length to engage with one or more corresponding grooves (22, Fig 1 –McWethy) formed in the sheath along its length (Para 0032 -McWethy).
Regarding claim 18, the modified invention of Ritsky and McWethy discloses the kit comprising one or more needles (25, Fig 2 -Ritsky).
Regarding claim 19, Ritsky discloses a housing unit (16, Fig 2) for a syringe comprising: i) a barrel (17 and 27, Fig 2) adapted to receive a carpule (10, Fig 2), said barrel having a front end of 17 comprising mounting 19, Fig 2) comprising a needle mounting means (21, Fig 2), and a rear end (end of 17 comprising fitting aperture) comprising an opening to receive a carpule (Col 3, lines 10-12) and attachment means (threading of 27, Fig 2) to releasably engage with the pusher housing of the plunging unit (treads can be screwed and unscrewed) however, Ritsky is silent regarding a sheath having a front end and a rear end, said sheath being slidably mounted onto the barrel, said sheath being moveable between a first extended position to cover a needle mounted on the barrel and a second retracted position which exposes a needle mounted on the barrel.
McWethy teaches a kit comprising a plunging unit (80, Fig 1), one or more housing units (40, Fig 1), and a sheath (20, Fig 1) having a front end and a rear end (See Fig 1), said sheath being slidably mounted onto the barrel (Para 0030), said sheath being moveable between a first extended position (Fig 5) to cover a needle mounted on the barrel and a second retracted position (Fig 4) which exposes a needle (65, Fig 4) mounted on the barrel. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrel disclosed by Ritsky to further include a slidably mounted 
Regarding claim 20, the modified invention of Ritsky and McWethy discloses the needle-mounting means (21, Fig 2 -Ritsky) on the barrel includes a channel (26, Fig 2 -Ritsky) therethrough which forms a protrusion (22, Fig 4 -Ritsky) within the barrel to provide a space between the carpule and the front end of the barrel (See Fig 4 -Ritsky).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ritsky (US 3583399) I view of McWethy (US 2002/0169421) and further in view of Wien (US 6537257).
Regarding claim 14, the modified invention of Ritsky and McWethy discloses all of the elements of the invention as discussed above, however, it is silent regarding the front end of the barrel incorporates a groove with a ridge on either side at least partially about its circumference to retain the sheath in its extended position.
Wien teaches a barrel (20, Fig 3) and sheath (18, Fig 1) wherein the front end of the barrel incorporates a groove (21’, Fig 3) with a ridge (21, FIG 3) on either side at least partially about its circumference to retain the sheath in its extended position (Col 6, lines 11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the barrel and sheath disclosed by Ritsky and McWethy to have positon retaining means comprising groove 21’, ridges 21, and flange 22’ on the barrel and complimentary features on the sheath (See Fig 2; Col 6, lines 59-67) as taught by Wien in order to have a sheath that can lock the position of the sheath in an extended or retracted position with a simple linear movement of the sheath (Col 6, lines 23-25).
Regarding claim 15, the modified invention of Ritsky, McWethy, and Wien discloses the rear end of the sheath (18, Fig 1 -Wein) incorporates a flange (See annotated Fig 2 below -Wien) that fits onto a 

    PNG
    media_image1.png
    281
    624
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783